1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                               ***

9     MARIA LOPEZ-HERRERA,                               Case No. 2:19-cv-02137-RFB-EJY

10                                     Petitioner,                     ORDER
             v.
11
      WILLIAM BARR, et al.,
12
                                   Respondents.
13

14          Petitioner Maria Lopez-Herrera, through counsel, has filed a petition for writ of

15   habeas corpus pursuant to 28 U.S.C. § 2241 (ECF No.1). Petitioner now moves to

16   voluntarily dismiss her action pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil

17   Procedure (ECF No. 9). She indicates that she desires an end to her detention and

18   consents to enforcement of the final order of removal. Respondents have filed a notice

19   of non-opposition to the motion (ECF No. 11).

20          IT IS THEREFORE ORDERED that petitioner’s motion to voluntarily dismiss this

21   action (ECF No. 9) is GRANTED. This petition is DISMISSED with prejudice.

22          IT IS FURTHER ORDERED that a certificate of appealability is denied.

23          IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and

24   close this case.

25          DATED: February 6, 2020.
26                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
27

28                                                   1
